DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 21 are allowed if applicant can overcome the 101 and Double Patenting rejections found below.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or disclose the limitations highlighted below.

1. A method comprising:
receiving a first plurality of contacts associated with a first pairing strategy;
after receiving the first plurality of contacts, receiving a second plurality of contacts associated with a second pairing strategy;
after receiving the second plurality of contacts, receiving a third plurality of contacts associated with the first pairing strategy;
receiving a plurality of available agents; and
pairing, by at least one computer processor communicatively coupled to and configured to operate in a contact center system, each agent of the plurality of available agents to a contact in a set of contacts comprising the first plurality of contacts and the third plurality of contacts;
wherein a number of the plurality of available agents is greater than a number of the first plurality of contacts,

wherein any prioritization applied to the third plurality of contacts does not imply an assignment of the third plurality of contacts prior to the second plurality of contacts,
wherein no other contacts were received between the receiving of the first and second pluralities of contacts,
wherein, if an agent of the plurality of agents becomes available again, it can be paired with any contact of the second plurality of contacts.

8. A system comprising:
at least one computer processor communicatively coupled to and configured to operate 
in a contact center system, wherein the at least one computer processor is further configured to:
receive a first plurality of contacts associated with a first pairing strategy;
	after receiving the first plurality of contacts, receive a second plurality of contacts
associated with a second pairing strategy;
after receiving the second plurality of contacts, receive a third plurality of contacts
associated with the first pairing strategy;
receive a plurality of available agents; and
pair each agent of the plurality of available agents to a contact in a set of contacts comprising the first plurality of contacts and the third plurality of contacts;
wherein a number of the plurality of available agents is greater than a number of the first plurality of contacts,
wherein any prioritization applied to the third plurality of contacts does not imply an assignment of the third plurality of contacts prior to the second plurality of contacts,
wherein no other contacts were received between the receiving of the first and second pluralities of contacts,
wherein, if an agent of the plurality of agents becomes available again, it can be paired with any contact of the second plurality of contacts.
15. An article of manufacture for pairing contacts and agents in a contact center system comprising:
a non-transitory processor readable medium; and
instructions stored on the medium;
wherein the instructions are configured to be readable from the medium by at least one computer processor communicatively coupled to and configured to operate in the contact center system and thereby cause the at least one computer processor to operate so as to:
receive a first plurality of contacts associated with a first pairing strategy;
after receiving the first plurality of contacts, receive a second plurality of contacts
associated with a second pairing strategy;
after receiving the second plurality of contacts, receive a third plurality of contacts
associated with the first pairing strategy;
receive a plurality of available agents; and
pair each agent of the plurality of available agents to a contact in a set of 
contacts comprising the first plurality of contacts and the third plurality of contacts;
wherein a number of the plurality of available agents is greater than a 
number of the first plurality of contacts,
   wherein any prioritization applied to the third plurality of contacts does 
not imply an assignment of the third plurality of contacts prior to the second plurality of contacts,
    wherein no other contacts were received between the receiving of the
 first and second pluralities of contacts,
     wherein, if an agent of the plurality of agents becomes available again, it 
can be paired with any contact of the second plurality of contacts.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis
 In the instant case, the claims are directed to a method (1-7), a system (8-14), and an article of manufacture (15-21). Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
Step 2 Analysis
Step 2A: Prong 1
Based on the claims 1-21 being determined to be within the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). In the instant case, the claims 1-21 fall within the judicial exception of abstract idea. Specifically, the abstract idea of (1) receiving a first plurality of contacts associated with a first paring strategy, (2) receiving a second plurality of contacts associated with a second pairing strategy, (3)

receiving a third plurality of contacts associated with the first paring strategy (4) receiving a plurality of available agents (5 ) paring each of the plurality of available agents to contacts of the first and third pluralities of contacts using the first pairing strategy are abstract ideas. Under the broadest reasonable interpretation, the rendering limitations cover performance of the limitations in the mind but for the recitation of one or more generic computer components. As indicated in the MPEP, certain mental processes including thinking or concepts that can be performed in the human mind including observations, evaluations, judgements and opinions are abstract ideas MPEP §2106.04(a)(2) III. The same is true for all three independent claims.
Accordingly, the subject matter of independent claims 1, 8, and 15 are abstract ideas providing mental processes. 
Step 2A: Prong 2
As per independent claims 1, 8 and 15, the judicial exception (abstract idea) related to claim 1 is not integrated into a practical application because the additional subject matter of claim 1, which includes (1) a computing device to perform the receiving operations and (2) the operation of pairing, by the computing device correspond to well-known devices (e.g., computing devices) to implement the abstract idea. Accordingly, the additional subject matter does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Step 2B Analysis
Claims 1, 8, and 15 do not include additional elements that are sufficient
to amount to significantly more than the judicial exception (MPEP §2106.05).
As discussed above with the lack of integration of the abstract idea into a
practical application, the additional limitations of claims 1,8, and 15 are considered to be well-understood, routine, and conventional limitations (MPEP §2106.05 IA and
MPEP §2106.05(d)).

As per independent claims 1, 8 and 15 the additional limitations of claim 1, which includes multiple wherein clauses which are nothing more than mental conditions place on the abstract idea mentioned above. And these conditions in the wherein clauses are functions presumed to implemented in the generic computer mentioned above (MPEP 2106.05(d)). Accordingly, claims 1, 8 and 15 do not include additional subject matter that is sufficient to amount to significantly more than the judicial exception because it does not impose any meaningful limits on practicing the abstract idea.
With respect to the dependent claims there are no other elements just more mental or abstract ideas performed on the one generic processor or computer.
Accordingly, the dependent claims do not include additional subject matter that is sufficient to amount to significantly more than the judicial exception because it does not impose any meaningful limits on practicing the abstract idea.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AlA. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.
Claims 1 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 11,206,331.  Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because there are only small word or small phrase changes
Claims 1 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 11,050,8861.  Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because there are only small word or small phrase changes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Deane whose telephone number is 571 -272-
7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on 571 -272-7488. The official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. However, unofficial faxes can be direct to the examiners computer at 571 273 - 7484.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
05Nov2022
/WILLIAM J DEANE JR/           Primary Examiner, Art Unit 2652